Citation Nr: 1308879	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  04-34 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II, with erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, Puerto Rico, wherein the Veteran was granted service connection for type II diabetes mellitus and assigned an initial 20 percent disability rating, effective July 31, 2002.  The Veteran disagreed with the assigned disability rating and perfected a substantive appeal.

This matter was previously before the Board in May 2007 and May 2011 at which time it was remanded for additional development.  Most recently, this matter was remanded for the agency of original jurisdiction (AOJ) to schedule the Veteran for a VA examination to determine the current nature and severity of his diabetes mellitus, to include his kidney disease which had been found to be a complication of his service-connected diabetes mellitus.  The Board instructed the AOJ to, as part of its readjudication of the Veteran's claim, consider whether the Veteran was entitled to a separate disability rating for the complications of diabetes mellitus manifested by kidney disease.  

In a rating action dated in June 2012, the Appeals Management Center (AMC) granted service connection for acute kidney failure, associated with diabetes mellitus, and assigned a noncompensable disability rating from April 20, 2008, to February 13, 2012, and a 30 percent disability rating thereafter.  The AMC also granted entitlement to special monthly compensation based on loss of use of a creative organ.  The AMC specifically noted that because no penile deformity had been shown, the Veteran's erectile dysfunction resulted in a noncompensable disability rating.  To date, it does not appear that the Veteran has disagreed with any aspect of the AMC's June 2012 decision.  Thus, any issues regarding the award of service connection for acute kidney failure and/or SMC are not currently before the Board.

The Board further notes that in April 2012, the AOJ issued a deferred rating decision wherein it was noted that an opinion addressing the issue of whether the Veteran's hypertension was at least as likely as not aggravated by his renal complications of diabetes mellitus was required.  Thereafter, the Veteran submitted a statement indicating his desire to seek service connection for a cardiovascular disability, associated with this type II diabetes mellitus.  In July 2012, the AMC directed the RO to process the claim accordingly.  To date, it does not appear as though any action has been taken on the Veteran's claim for a cardiovascular disability, nor has the issue of whether the Veteran's hypertension has been aggravated by service connected kidney disease been adjudicated by the AOJ.  As the issue of entitlement to service connection for a cardiovascular disability, to include hypertension and to include as secondary to a service-connected disability has not been adjudicated by the AOJ, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDING OF FACT

The Veteran's diabetes mellitus requires the use of an oral hypoglycemic agent and a restricted diet; regulation of activities has not been shown.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 percent for service-connected diabetes mellitus with erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2012).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

As this claim for an increased disability rating for diabetes mellitus is an appeal arising from a grant of service connection in November 2003, and as the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, in the correspondence provided by the RO, the Veteran was notified of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran was medically evaluated in October 2008 and February 2012.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2012); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, as the Veteran is appealing the initial assignment of a disability rating, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2012).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2012).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2012) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

The Veteran asserts that his service-connected diabetes mellitus with erectile dysfunction has been more disabling than initially rated.  He contends that a rating in excess of 20 percent is warranted.

The Veteran's service-connected diabetes mellitus with erectile dysfunction has been evaluated as 20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under Diagnostic Code 7913, a 20 percent rating is assigned for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  The maximum 100 percent rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2012).  

A note that follows the criteria states that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent disability rating.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id.  The Veteran is service connected and in receipt of separate disability ratings for acute renal failure and chronic open angle glaucoma, both associated with his diabetes mellitus.  As the ratings for those disabilities are not on appeal, consideration of any signs or symptoms associated with those disabilities will not be considered as part of the current appeal.

A review of the medical evidence reveals that the Veteran was diagnosed as having diabetes mellitus, type II, sometime prior to 2001.  VA treatment records shows that the Veteran diabetes was controlled by a restricted diet and use of an oral hypoglycemic agent.  The Veteran was scheduled for a VA examination in connection with his claim for service connection for diabetes mellitus, but failed to report for that examination.  The RO thus evaluated his diabetes mellitus based on the evidence contained in the VA treatment records.  
The Veteran submitted a statement from private physician, Dr. A.S., who indicated that the Veteran had been under his care since August 2004 for, among other things, his non-insulin dependent diabetes mellitus.  The Veteran again failed to report for a VA examination in October 2004, citing a viral sickness and a car accident as reasons why he did not report.  He was rescheduled for a VA examination in June 2005, but again failed to report for that examination.  A review of the VA treatment records dated during this time period shows that the Veteran's diabetes was still being controlled by a restricted diet and use of an oral hypoglycemic agent.  A treatment note dated in November 2006 stated that the Veteran was to avoid strong exercise.  However, another treatment entry dated that same month indicated that the Veteran was to engage in physical activity as tolerated.  An April 2007 treatment entry noted that he was to engage in physical activity as tolerated.

An October 2008 VA examination report specifically shows that the Veteran was not restricted in his ability to perform strenuous activities.  Control of his diabetes required only use of an oral medication and a restricted diet.  At that time, the Veteran reported that he had retired in 1973 on account of psychiatric problems.  He also indicated that he was legally blind, which affected his occupational abilities.

The Veteran underwent another VA examination in February 2012.  It was noted that treatment of his diabetes included a restricted diet and an oral hypoglycemic agent.  The examiner specifically noted that the Veteran did not require regulation of activities as part of the medical management of his diabetes mellitus.  It was noted that the Veteran had to visit his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times a month and he had no such episodes requiring hospitalization over the past 12 months.  

Here, the evidence is clear the Veteran's diabetes mellitus, currently rated as 20 percent disabling, requires the use of an oral hypoglycemic agent and a restricted diet.  To be entitled to a higher evaluation, however, there must be, among other things, medical evidence showing that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 363 -64 (2007); 38 C.F.R. § 4.119, Diagnostic Code 7913.  That evidence is lacking in this case.  None of the VA examiners has noted a regulation of activities.  Further, although one treatment entry dated in November 2006 suggested that the Veteran was to avoid strong exercise, other treatment records dated that same month indicated that the Veteran could engage in physical activity as tolerated.  The Board, therefore, does not find a singular entry noting that the Veteran was to avoid strong exercise to be dispositive of the issue, especially in light of the fact that none of the other VA treatment records or examination reports indicate that the Veteran has been advised not to undertake certain activities.  

VA treatment records dated in June 2011 list insulin as an active medication.  However, records dated in 2012 do not indicate that he required insulin.  Regardless, however, of whether the Veteran's diabetes is controlled by insulin, because the available evidence does not indicate that a medical professional has prescribed or advised the Veteran to avoid strenuous occupational and recreational activities on account of his diabetes mellitus, a rating in excess of 20 percent is not warranted.  See Camacho, supra; 38 C.F.R. § 4.119, Diagnostic Code 7913; see also Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009) (the rating of diabetes mellitus under Diagnostic Code 7913 includes successive rating criteria, whereby "the evaluation of each higher disability rating included the criteria of each lower disability rating, such that if a component was not met at any one level, the Veteran could only be rated at the level that did not require the missing component.").  

As for the Veteran's erectile dysfunction, the Board notes that the Veteran is in receipt of special monthly compensation in accordance with 38 U.S.C.A. § 1114(k) for loss of use of a creative organ.  There is no indication that a compensable rating is warranted under schedular criteria.  38 C.F.R. § 4.115b (2012).  

The Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals. Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased rating or that the rating criteria should not be employed, he is not competent to make such an assertion.

In finding that a higher rating is not warranted for the Veteran's service-connected diabetes mellitus, the Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting higher ratings for the Veteran's disability during any applicable time period.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2012).

The Board also finds that the Veteran's diabetes mellitus does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's diabetes mellitus is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the issue of entitlement to a total rating based upon individual unemployability due to service connected disability (TDIU) is part of an increased rating claim when that issue is raised by the record.  The issue is raised whenever there is "cogent evidence of unemployability, regardless of whether [the claimant] states specifically that he is seeking TDIU benefits."  Comer v. Peake, 552 F .3d 1362, 1366 (Fed.Cir.2009).

In this case, the evidence of record shows that the Veteran retired in 1973 as a result of psychiatric problems (for which he is separately rated at 100 percent).  While VA examiners have indicated that the Veteran's diabetes mellitus impact his ability to work, no examiner has suggested that the Veteran is unemployable on account of his diabetes mellitus or related complications, nor has the Veteran alleged unemployability due to his diabetes mellitus.  Given the evidence of record, the Board finds that the issue of entitlement to a TDIU on account of the Veteran's diabetes mellitus has not been raised by the Veteran or the record.


ORDER

An initial disability rating in excess of 20 percent for service-connected diabetes mellitus with erectile dysfunction is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


